DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on January 12, 2021, is a continuation of a prior U.S. non-provisional application, filed on August 9, 2018, which is a continuation of an international PCT application, filed on August 8, 2018, and claims benefit to a U.S. provisional application, filed on August 10, 2017.
Response to Amendment
This Office action is in response to the amendment and arguments on July 13, 2022. Claims 1-4 were amended. Claims 1-4 are pending in the present U.S. non-provisional application. Claim 2 is noted as non-compliant under 37 CFR 1.121(c)(2) via incomplete markup (l. 11).
Response to Arguments
The arguments (page 6) directed to the non-statutory double patenting rejections have been considered. The arguments are directed to the amendment, and considered as moot in view of new grounds of rejections. Accordingly, the non-statutory double patenting rejections are revised.
The arguments (pages 7-9) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate (A) that Cho does not disclose how to determine the DMRS positions in a long PUCCH with more than 2 bits. However, Cho discloses and suggests a position(s) in time domain of a demodulation reference signal (DMRS) for the PUCCH resource using the PUCCH format is determined based on a length of the PUCCH resource, a starting OFDM symbol of the PUCCH resource, a frequency hopping configuration for the PUCCH resource, and a parameter of the quantity of DMRS (Cho, para. [0072], “FIGS. 12A, 12B and 12C illustrate examples of a DMRS structure for a long PUCCH that carries up to a few tens of UCI bits. In these examples, a long duration PUCCH format 2 can be used to carry the few tens of UCI bits. As shown in FIG. 12A, one DMRS symbol can be configured at the middle in the case in which the PUCCH length is four DFT-s-OFDM symbols. As shown in FIG. 12B, two DMRS symbols can be configured in the case in which the PUCCH length is seven DFT-s-OFDM symbols. As shown in FIG. 12C, the PUCCH transmission can change frequency during the transmission. In this example, two transmissions can be sent on different PRBs, giving larger frequency diversity gain. One DMRS symbol can be configured in the first transmission of the PUCCH with four DFT-s-OFDM symbols, and two DMRS symbols may be configured in the second transmission of the PUCCH with six DFT-s-OFDM symbols. Thus, the two transmissions can span ten DFT-s-OFDM symbols with intra-frequency hopping.” emphasis added.) The arguments indicate (B) that Huang does not disclose in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH. However, Huang discloses and suggests said limitations (Huang, para. [0136], “In some examples, a UE or base station may identify that the number of UCI bits is more than two bits and determine that frequency hopping pattern 400-c-2 is used for long PUCCH 405-c. In some cases, the device identifies frequency hopping pattern 400-c-2 using equation set 2. For example, the device determines that the number of symbols in long PUCCH 405-c, N, is 9 and determines that the number of symbols, or symbol periods in first subset of symbol periods 410-c, for first frequency hop 430-c is floor(N/2)=4 and the number of symbols, or symbol periods in second subset of symbol periods 415-c, for second frequency hop 435-c is (N−floor(N/2))=5. As depicted in FIG. 4C, the reference symbol density of first frequency hop 450-c is 25% and the reference symbol density of second frequency hop 455-c is 20%. In some cases, the UE or base station determines that each frequency hop includes one reference symbol based on a number of UCI bits conveyed in the UCI message—e.g., for UCI bits>10. In some cases, a different reference/information symbol pattern is used for the frequency hops than that depicted in FIG. 4C. For example, the UE or base station may determine that each frequency hop includes two reference symbols based on a number of UCI bits conveyed in the UCI message—e.g., for 3≤UCI bits≥10. Thus, first frequency hop 450-c may be represented as {URUR} with a reference symbol density of 50%, and second frequency hop 455-c may be represented as {URURU} with a reference symbol density of 40%.” emphasis added. It is noted that equation set 2 is also applicable with PUCCH length 10 to 14 symbols via reference to TABLE 2.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Double Patenting
Claims 1-4 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-4 of U.S. Patent No. 10,912,068 in view of Huang et al. (US 2019/0045498 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Huang et al. provides prior art disclosure and suggestions for the more narrow aspects of the present claims, such as in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], “In some examples, a UE or base station may identify that the number of UCI bits is more than two bits and determine that frequency hopping pattern 400-c-2 is used for long PUCCH 405-c. In some cases, the device identifies frequency hopping pattern 400-c-2 using equation set 2. For example, the device determines that the number of symbols in long PUCCH 405-c, N, is 9 and determines that the number of symbols, or symbol periods in first subset of symbol periods 410-c, for first frequency hop 430-c is floor(N/2)=4 and the number of symbols, or symbol periods in second subset of symbol periods 415-c, for second frequency hop 435-c is (N−floor(N/2))=5. As depicted in FIG. 4C, the reference symbol density of first frequency hop 450-c is 25% and the reference symbol density of second frequency hop 455-c is 20%. In some cases, the UE or base station determines that each frequency hop includes one reference symbol based on a number of UCI bits conveyed in the UCI message—e.g., for UCI bits>10. In some cases, a different reference/information symbol pattern is used for the frequency hops than that depicted in FIG. 4C. For example, the UE or base station may determine that each frequency hop includes two reference symbols based on a number of UCI bits conveyed in the UCI message—e.g., for 3≤UCI bits≥10. Thus, first frequency hop 450-c may be represented as {URUR} with a reference symbol density of 50%, and second frequency hop 455-c may be represented as {URURU} with a reference symbol density of 40%.” emphasis added. It is noted that equation set 2 is also applicable with PUCCH length 10 to 14 symbols via reference to TABLE 2.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO 2018/175801 A1) in view of Huang et al. (US 2019/0045498 A1).
1. A user equipment (UE) (Cho, FIG. 18), comprising: 
a processor (Cho, FIG. 18, Id.); and 
memory in electronic communication with the processor, wherein instructions stored in the memory are executable (Cho, FIG. 18, Id.) to: 
transmit uplink control information (UCI) on a physical uplink control channel (PUCCH) resource using a PUCCH format that supports more than 2 bits of UCI payload (Cho, para. [0072], “FIGS. 12A, 12B and 12C illustrate examples of a DMRS structure for a long PUCCH that carries up to a few tens of UCI bits. In these examples, a long duration PUCCH format 2 can be used to carry the few tens of UCI bits. As shown in FIG. 12A, one DMRS symbol can be configured at the middle in the case in which the PUCCH length is four DFT-s-OFDM symbols. As shown in FIG. 12B, two DMRS symbols can be configured in the case in which the PUCCH length is seven DFT-s-OFDM symbols. As shown in FIG. 12C, the PUCCH transmission can change frequency during the transmission. In this example, two transmissions can be sent on different PRBs, giving larger frequency diversity gain. One DMRS symbol can be configured in the first transmission of the PUCCH with four DFT-s-OFDM symbols, and two DMRS symbols may be configured in the second transmission of the PUCCH with six DFT-s-OFDM symbols. Thus, the two transmissions can span ten DFT-s-OFDM symbols with intra-frequency hopping.” emphasis added.), wherein 
a position(s) in time domain of a demodulation reference signal (DMRS) for the PUCCH resource using the PUCCH format is determined based on a length of the PUCCH resource, a starting OFDM symbol of the PUCCH resource, a frequency hopping configuration for the PUCCH resource, and a parameter of the quantity of DMRS (Cho, para. [0072], “FIGS. 12A, 12B and 12C illustrate examples of a DMRS structure for a long PUCCH that carries up to a few tens of UCI bits. In these examples, a long duration PUCCH format 2 can be used to carry the few tens of UCI bits. As shown in FIG. 12A, one DMRS symbol can be configured at the middle in the case in which the PUCCH length is four DFT-s-OFDM symbols. As shown in FIG. 12B, two DMRS symbols can be configured in the case in which the PUCCH length is seven DFT-s-OFDM symbols. As shown in FIG. 12C, the PUCCH transmission can change frequency during the transmission. In this example, two transmissions can be sent on different PRBs, giving larger frequency diversity gain. One DMRS symbol can be configured in the first transmission of the PUCCH with four DFT-s-OFDM symbols, and two DMRS symbols may be configured in the second transmission of the PUCCH with six DFT-s-OFDM symbols. Thus, the two transmissions can span ten DFT-s-OFDM symbols with intra-frequency hopping.” emphasis added. Id.), 
the PUCCH with only 1 DMRS does not support a frequency hopping and the PUCCH with 2 or more DMRSs supports a configurable frequency hopping (Cho, para. [0072], “FIGS. 12A, 12B and 12C illustrate examples of a DMRS structure for a long PUCCH that carries up to a few tens of UCI bits. In these examples, a long duration PUCCH format 2 can be used to carry the few tens of UCI bits. As shown in FIG. 12A, one DMRS symbol can be configured at the middle in the case in which the PUCCH length is four DFT-s-OFDM symbols. As shown in FIG. 12B, two DMRS symbols can be configured in the case in which the PUCCH length is seven DFT-s-OFDM symbols. As shown in FIG. 12C, the PUCCH transmission can change frequency during the transmission. In this example, two transmissions can be sent on different PRBs, giving larger frequency diversity gain. One DMRS symbol can be configured in the first transmission of the PUCCH with four DFT-s-OFDM symbols, and two DMRS symbols may be configured in the second transmission of the PUCCH with six DFT-s-OFDM symbols. Thus, the two transmissions can span ten DFT-s-OFDM symbols with intra-frequency hopping.” emphasis added. Id.),
in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], “In some examples, a UE or base station may identify that the number of UCI bits is more than two bits and determine that frequency hopping pattern 400-c-2 is used for long PUCCH 405-c. In some cases, the device identifies frequency hopping pattern 400-c-2 using equation set 2. For example, the device determines that the number of symbols in long PUCCH 405-c, N, is 9 and determines that the number of symbols, or symbol periods in first subset of symbol periods 410-c, for first frequency hop 430-c is floor(N/2)=4 and the number of symbols, or symbol periods in second subset of symbol periods 415-c, for second frequency hop 435-c is (N−floor(N/2))=5. As depicted in FIG. 4C, the reference symbol density of first frequency hop 450-c is 25% and the reference symbol density of second frequency hop 455-c is 20%. In some cases, the UE or base station determines that each frequency hop includes one reference symbol based on a number of UCI bits conveyed in the UCI message—e.g., for UCI bits>10. In some cases, a different reference/information symbol pattern is used for the frequency hops than that depicted in FIG. 4C. For example, the UE or base station may determine that each frequency hop includes two reference symbols based on a number of UCI bits conveyed in the UCI message—e.g., for 3≤UCI bits≥10. Thus, first frequency hop 450-c may be represented as {URUR} with a reference symbol density of 50%, and second frequency hop 455-c may be represented as {URURU} with a reference symbol density of 40%.” emphasis added. It is noted that equation set 2 is also applicable with PUCCH length 10 to 14 symbols via reference to TABLE 2.)
Cho et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of yielding a certain characteristic ratio of information bits to reference signal bits (Huang, para. [0059], “In some cases, a wireless communications system may employ enhanced frequency hopping techniques in a physical uplink control channel (PUCCH) for transmitting uplink control information (e.g., a UCI message). A frequency hopping technique may include determining a frequency hopping position, which may be a duration or symbol period location within a channel where transmission of a message transitions from one frequency bandwidth to another frequency bandwidth. A hop or frequency hop may be referred to as a duration (e.g., measured in a number of symbol periods) over which a message is being transmitted over a single frequency bandwidth. For example, if a frequency hopping pattern includes two frequency hops, then a message may be transmitted over a first frequency bandwidth for a duration (e.g., a first hop), and then transmitted over a second frequency bandwidth for a duration (e.g., a second hop). In accordance with aspects of the present disclosure, a frequency hopping position may be calculated to yield certain characteristics of a transmission, such as a ratio of information bits to reference signal bits.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of yielding a certain characteristic ratio of information bits to reference signal bits.
2. A base station (gNB) (Cho, FIG. 18, Id.), comprising: 
a processor (Cho, FIG. 18, Id.); and memory in electronic communication with the processor, wherein instructions stored in the memory are executable (Cho, FIG. 18, Id.) to: 
receive uplink control information (UCI) on a physical uplink control channel (PUCCH) resource using a PUCCH format that supports more than 2 bits of UCI payload (Cho, para. [0072], Id.), wherein 
a position(s) in time domain of a demodulation reference signal (DMRS) for the PUCCH resource using the PUCCH format is determined based on a length of the PUCCH resource, a starting OFDM symbol of the PUCCH resource, a frequency hopping configuration for the PUCCH resource, and a parameter of the quantity of DMRS (Cho, para. [0072], Id.), 
the PUCCH with only 1 DMRS does not support a frequency hopping and the PUCCH with 2 or more DMRSs supports a configurable frequency hopping (Cho, para. [0072], Id.),
in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], TABLE 2, Id. cf. Claim 1).
Cho et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of yielding a certain characteristic ratio of information bits to reference signal bits (Huang, para. [0059], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of yielding a certain characteristic ratio of information bits to reference signal bits.
3. A method by a user equipment (UE) (Cho, FIGS. 12A-12C), the method comprising: 
transmitting uplink control information (UCI) on a physical uplink control channel (PUCCH) resource using a PUCCH format that supports more than 2 bits of UCI payload (Cho, para. [0072], Id.), wherein 
a position(s) in time domain of a demodulation reference signal (DMRS) for the PUCCH resource using the PUCCH format is determined based on a length of the PUCCH resource, a starting OFDM symbol of the PUCCH resource, a frequency hopping configuration for the PUCCH resource, and a parameter of the quantity of DMRS (Cho, para. [0072], Id.), 
the PUCCH with only 1 DMRS does not support a frequency hopping and the PUCCH with 2 or more DMRSs supports a configurable frequency hopping (Cho, para. [0072], Id.)
in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], TABLE 2, Id. cf. Claim 1).
Cho et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of yielding a certain characteristic ratio of information bits to reference signal bits (Huang, para. [0059], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of yielding a certain characteristic ratio of information bits to reference signal bits.
4. A method by a base station apparatus (Cho, FIGS. 12A-12C, Id.), the method comprising: 
receiving uplink control information (UCI) on a physical uplink control channel (PUCCH) resource using a PUCCH format that supports more than 2 bits of UCI payload (Cho, para. [0072], Id.), wherein 
a position(s) in time domain of a demodulation reference signal (DMRS) for the PUCCH resource using the PUCCH format is determined based on a length of the PUCCH resource, a starting OFDM symbol of the PUCCH resource, a frequency hopping configuration for the PUCCH resource, and a parameter of the quantity of DMRS (Cho, para. [0072], Id.), 
the PUCCH with only 1 DMRS does not support a frequency hopping and the PUCCH with 2 or more DMRSs supports a configurable frequency hopping (Cho, para. [0072], Id.),
in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], TABLE 2, Id. cf. Claim 1).
Cho et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14, and the same number of DMRSs is applied in each hop, thus results in a total of 2 or 4 DMRSs in the PUCCH; and in a case where frequency hopping is configured, the same DMRS positions are determined as with frequency hopping (Huang, para. [0136], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of yielding a certain characteristic ratio of information bits to reference signal bits (Huang, para. [0059], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of yielding a certain characteristic ratio of information bits to reference signal bits.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all indefiniteness rejections set forth in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite because they fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the PUCCH with only 1 DMRS does not support a frequency hopping and the PUCCH with 2 or more DMRS supports a configurable frequency hopping” (ll. 13-14), however there is insufficient antecedent basis for the PUCCH in the claim since “a PUCCH” was amended to the PUCCH resource (ll. 9-10). Claims 2-4 are rejected for substantially the same reasons.
Claim 1 recites “and in a case where frequency hopping is configured, the same DRMS positions are determined as with frequency hopping” (ll. 17-19), however it is unclear what meaning is intended with said clause because the limitations thereof are simply redundant in a case where frequency hopping is configured, or the limitations are misstated in a case where frequency hopping is not configured. Claims 2-4 are rejected for substantially the same reasons.
Claim Objections
Claims 1-4 are objected to because of informalities for the following reasons. Claim 1 recites “in a case where frequency hopping is configured, the parameter of the quantity of DMRS is configurable as 1 or 2 DMRSs in a hop for PUCCH length 10 to 14” (ll. 15-16), however the limitation is lacking a unit for PUCCH length. It is clear enough with reference to FIG. 19B that symbols are the intended unit for the PUCCH length, however the claim alone should be clear enough without reference to the specification. Claims 2-4 are objected to for substantially the same reasons. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476